Memorandum by the Court.
Appeal by the petitioner from a judgment of the Supreme Court at Special Term, entered in Albany County on October 11, 1968, which dismissed on the merits petitioner’s application for review of a determination of the respondent commission. (Opinion: 57 Mise 2d 856.) The judgment should be affirmed. Assuming that there were some errors in the receipt of evidence and that one expert witness should have been disqualified! the record nevertheless contains substantial evidence to support the determination which was not arbitrary or capricious. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.